DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-20 are rejected under 35 U.S.C. 103 as being un-patentable over Jang et al. (US 2016/0180743) (Jang Hyeongmoon) in view of Karczewicz et al. (US 20170238015) (Marta Karczewicz).
Regarding Claims 1 and 11, Jang discloses  a method for video decoding in a decoder, comprising: decoding coded information of a transform block (TB) from a coded video bitstream, the coded information indicating a region of the TB on which a secondary transform is applied, the region including a first sub-region having transform coefficients calculated by the secondary transform and a second sub-region [See Paragraphs  12, 140-145]; determining, for a transform coefficient in the TB, whether a neighboring transform coefficient used to determine the transform coefficient is located in the second sub-region [See Paragraphs  140-145, 150-154];  and reconstructing a sample in the TB based on the transform coefficient for the sample [See Paragraphs  57, 64 113-114].
Jang doesn’t explicitly disclose when the neighboring transform coefficient is determined to be located in the second sub-region, determining the transform coefficient according to a default value for the neighboring transform coefficient;
However, Karczewicz discloses when the neighboring transform coefficient is determined to be located in the second sub-region, determining the transform coefficient according to a default value for the neighboring transform coefficient [See Paragraphs  102-103, 179, 229];
It would have been obvious to the person of ordinary skill in the art at time of invention to modify the system disclosed by Jang to add the teachings in Karczewicz as above, to provide a method that reduces the amount of data used to represent the coefficients since the transform coefficients are quantized. [See Karczewicz Paragraph 133].
 Regarding Claims 2 and 12, Jang doesn’t explicitly disclose wherein the transform coefficient in the TB is one of a plurality of transform coefficients in a first coefficient group (CG), a first CG flag for the first CG indicating whether at least one of the transform coefficients is a non-zero transform coefficient;  a second CG including transform coefficients is previously entropy decoded and is a neighbor of the first CG;  and the method further includes: determining a location of the second CG;  and when the second CG is determined to be located in the second sub-region, determining the first CG flag based on a default value for a second CG flag for the second CG. 
However, Karczewicz discloses wherein the transform coefficient in the TB is one of a plurality of transform coefficients in a first coefficient group (CG), a first CG flag for the first [See Paragraphs  105, 175, 248-252]; a second CG including transform coefficients is previously entropy decoded and is a neighbor of the first CG [See Paragraphs  70-72, 132-135, 141-144, 178-181];  and the method further includes: determining a location of the second CG;  and when the second CG is determined to be located in the second sub-region, determining the first CG flag based on a default value for a second CG flag for the second CG [See Paragraphs  133-137, 170-173, 197-199].
It would have been obvious to the person of ordinary skill in the art at time of invention to modify the system disclosed by Jang to add the teachings in Karczewicz as above, to provide a method that reduces the amount of data used to represent the coefficients since the transform coefficients are quantized. [See Karczewicz Paragraph 133].
 Regarding Claims 3 and 13, Jang doesn’t explicitly disclose wherein the transform coefficient in the TB is one of a plurality of transform coefficients in a first CG, a first CG flag for the first CG indicating whether at least one of the transform coefficients is a non-zero transform coefficient;  a second CG includes a first transform coefficient and a second transform coefficient, the second CG being previously entropy decoded and a neighbor of the first CG;  and the method further includes: determining a location of the second CG;  and when a portion of the second CG including the second transform coefficient is located in the second sub-region and the first transform coefficient is a non-zero transform coefficient, determining the first CG flag based on a second CG flag for the second CG. 
However, Karczewicz discloses wherein the transform coefficient in the TB is one of a plurality of transform coefficients in a first CG, a first CG flag for the first CG indicating whether at least one of the transform coefficients is a non-zero transform coefficient [See Paragraphs  105, 175, 248-252];  a second CG includes a first transform coefficient and a second transform coefficient, the second CG being previously entropy decoded and a neighbor of the first CG [See Paragraphs  70-72, 132-135, 141-144, 178-181];  and the method further includes: determining a location of the second CG;  and when a portion of the second CG including the second transform coefficient is located in the second sub-region and the first transform coefficient is a non-zero transform coefficient, determining the first CG flag based on a second CG flag for the second CG [See Paragraphs  133-137, 170-173, 197-199].
It would have been obvious to the person of ordinary skill in the art at time of invention to modify the system disclosed by Jang to add the teachings in Karczewicz as above, to provide a method that reduces the amount of data used to represent the coefficients since the transform coefficients are quantized. [See Karczewicz Paragraph 133].
 Regarding Claims 4 and 14, Jang discloses determining whether the transform coefficient is located in the second sub-region [See Paragraphs  12, 55-57, 140-145 and 150-154]; when the transform coefficient is determined to be located in the second sub-region, determining that the transform coefficient is not signaled and is zero [See Paragraphs  75, 102-105, 179, 229]; and when the transform coefficient is determined not to be located in the second sub-region, performing the determination of whether the neighboring transform coefficient is located in the second sub-region [See Paragraphs 75, 102-105, 179, 229].
 Regarding Claims 5 and 15, Jang doesn’t explicitly disclose wherein the determining the transform coefficient comprises: determining a syntax element of the transform coefficient, the syntax element indicating one of: whether the transform coefficient is a non-zero transform coefficient; a parity of the transform coefficient; whether the transform coefficient is larger than 2; and whether the transform coefficient is larger than 4. 
[See Paragraphs 141, 175].
It would have been obvious to the person of ordinary skill in the art at time of invention to modify the system disclosed by Jang to add the teachings in Karczewicz as above, to provide a method that reduces the amount of data used to represent the coefficients since the transform coefficients are quantized. [See Karczewicz Paragraph 133].
Regarding Claim 6, Jang discloses a method for video decoding in a decoder, comprising: decoding coded information of a transform block (TB) from a coded video bitstream [See Paragraphs 12, 140-145]; determining, based on the coding information, whether a secondary transform is performed on a first region of the TB, the first region including a first sub-region having transform coefficients calculated by the secondary transform and a second sub-region [See Paragraphs  55-57140-145, 150-154];and 
Jang doesn’t explicitly disclose when the second transform is determined to be performed, determining that transform coefficients in a second region in the TB are zero, the second region being outside the first region. 
However, Karczewicz discloses when the second transform is determined to be performed, determining that transform coefficients in a second region in the TB are zero, the second region being outside the first region [See Paragraphs  102-105, 179, 229];
It would have been obvious to the person of ordinary skill in the art at time of invention to modify the system disclosed by Jang to add the teachings in Karczewicz as above, to provide a See Karczewicz Paragraph 133].
 Regarding Claims 7 and 17, Jang doesn’t explicitly disclose wherein a size and a location of a coefficient unit that includes multiple transform coefficients in the TB are determined based on the first region, and transform coefficients outside the coefficient unit are zero. 
However, Karczewicz discloses wherein a size and a location of a coefficient unit that includes multiple transform coefficients in the TB are determined based on the first region, and transform coefficients outside the coefficient unit are zero [See Paragraphs 133-137, 170-173 and 197-199].
It would have been obvious to the person of ordinary skill in the art at time of invention to modify the system disclosed by Jang to add the teachings in Karczewicz as above, to provide a method that reduces the amount of data used to represent the coefficients since the transform coefficients are quantized. [See Karczewicz Paragraph 133].
 Regarding Claims 8 and 18, Jang discloses wherein the first region is a top-left 8.times.8 region in the TB, the coefficient unit is the first region, and the second region is adjacent to the top-left 8.times.8 region [See Paragraphs xx].
 Regarding Claims 9 and 19, Jang discloses wherein the first sub-region is a top-left 4.times.4 region in the TB, the coefficient unit is the first sub-region in the first region [See Paragraphs 13-14, 146, 175-178, 191-195], and 
Jang doesn’t explicitly disclose transform coefficients in a combined region including the second region and the second sub-region are zero
[See Paragraphs 102-105, 179 and 229].
It would have been obvious to the person of ordinary skill in the art at time of invention to modify the system disclosed by Jang to add the teachings in Karczewicz as above, to provide a method that reduces the amount of data used to represent the coefficients since the transform coefficients are quantized. [See Karczewicz Paragraph 133].
 Regarding Claims 10 and 20, Jang discloses wherein the first region is a top-left 4.times.4 region in the TB, the coefficient unit is the first region, and the second region is adjacent to the top-left 4.times.4 region [See Paragraphs 13-14, 146, 175-178, 191-195].
Regarding Claim 16, Jang discloses wherein the processing circuitry is further configured to: determine that transform coefficients in a second region in the TB are zero, the second region being outside the region on which the secondary transform is applied [See Paragraphs 133-137, 170-173 and 197-199]. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSION B. OWENS whose telephone number is (571)272-3934.  The examiner can normally be reached on Monday-Friday, alt Friday 7:30AM - 5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571)272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/TSION B OWENS/
Primary Examiner, Art Unit 2487